Exhibit 10.1
 
For Immediate Release
 
[logo.jpg]




 
Rights Offering and Warrant Distribution are Announced
 




NEW YORK, January 18, 2012 – Omagine, Inc. (OTCBB: OMAG) today announced that
its Board of Directors has approved a Rights Offering by Omagine, Inc. (the
“Company”) as well as a distribution of Warrants to its shareholders.
 
Pursuant to the Rights Offering, each Company shareholder as of the Record Date
will receive, at no charge, one Right for each 4 Common Shares held by such
shareholder as of the Record Date.
 
Each Right will entitle its holder to purchase one Common Share at a
subscription price of $1.25 per share and an over-subscription privilege at the
same price per share.
 
In addition, pursuant to the Warrant Distribution, each Company shareholder as
of the Record Date will receive, at no charge, for each four Common Shares held
by such shareholder, (a) one Warrant exercisable for the purchase of one Common
Share at $5.00 per share, and (b) one Warrant exercisable for the purchase of
one Common Share at $10.00 per share
 
All fractional Rights and Warrants will be rounded up to the nearest whole Right
or Warrant.
 
The Company has filed a Registration Statement with the Securities and Exchange
Commission (“SEC”) to register the Common Shares underlying the Company’s Rights
and Warrants and Company shareholders as of the Record Date will receive their
Rights and Warrants after that Registration Statement is declared effective by
the SEC.
 
The Company will announce the Record Date and the beginning and expiration dates
for the Rights Offering shortly after it receives notice from the SEC that the
Registration Statement will be declared effective.
 
The Company’s president, Frank J. Drohan, remarked: “We are very pleased that
the Board of Directors has taken this action to prepare the Company for what we
expect to be a gratifying year in 2012. The Rights Offering and Warrant
Distribution will also reward our loyal shareholders as the long process of
finalizing the Development Agreement with the Government of Oman for the Omagine
Project appears to be coming to a conclusion.  As we move the Company forward to
the next level, I urge our shareholders to read our recently filed Registration
Statement for the full details of the Rights Offering and Warrant Distribution.
We expect the Record Date to be sometime in February but the exact date will
depend upon the time required for the SEC review process.”
 
About Omagine, Inc.
 
Omagine, Inc. (the “Company”) through its subsidiaries is focused on
real-estate, entertainment and hospitality development opportunities in the
Middle East and North Africa (“MENA”) region. Governments in the MENA Region are
seeking to diversify their economies through projects that create employment and
tourist destinations. It is the Company’s opinion that this strategic vision
combined with the enormous financial resources in the MENA region will continue
to present superb development opportunities.
 
 
1

--------------------------------------------------------------------------------

 
 


 
Shareholders, investors or interested parties may also visit the Company’s
website at www.omagine.com.
 
 
This press release does not purport to be a complete description of the Rights
Offering or the Warrant Distribution and, for a complete description of both the
Rights Offering and the Warrant Distribution, investors and shareholders are
directed to the full text of the Company’s Registration Statement which has been
filed with the SEC. A link to the Company’s SEC filings may be found on the
Company’s website www.omagine.com.
 
This press release may contain forward-looking statements within the meaning of
the Private Securities Litigation Reform Act of 1995. The risks and
uncertainties that may affect the operations, performance development and
results of Omagine, Inc.’s business are detailed in the Company's SEC reports.
The Company urges investors to read the SEC Reports and cautions that future
events rarely develop exactly as forecast, and the best estimates routinely
require adjustment.
 
 
This press release does not constitute an offer to sell any securities or a
solicitation of an offer to purchase any securities.


 
Contact:
 
Omagine, Inc.
Corporate Inquiries
Charles P. Kuczynski, Vice-President
(212) 563-4141
ckuczynski@omagine.com
 
 
 
 
2